Title: From George Washington to Thomas Pinckney, 5 March 1796
From: Washington, George
To: Pinckney, Thomas


          
            Dear Sir,
            Philadelphia 5th Mar. 1796.
          
          The Ship Favourite, by which these dispatches are sent, having been delayed much longer in this Port than was expected, affords me an opportunity of informing you—that the Spanish Treaty arrived here on the 22d Ulto; that it was laid before the Senate as soon after, as the accompanying Papers could be copied; and that, on the 3d instant, the Ratification of it was advised & consented to by an unanimous vote of that body. Hence you may form an opinion of the general approbation of your negociation. With very great esteem and regard I am—Dear Sir Your Affecte Hble Sert
          
            Go: Washington
          
        